DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 09/04/2020 have been fully considered and have been addressed as follows. 
a. Applicant argued on page 8 of the remarks:
No and Hunt at least do not teach, suggest or otherwise render
obvious: "a memory decoder including multiple stages in a decoding path configured to generate a select signal from an input address signal, wherein at least one stage of the multiple stages includes an integrated 

In response to Applicant’s Argument “a,” Examiner would like to point out that No teaches, Fig. 3, [0046]-[0048], The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination. [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. 

Claim Objections
Claim 21 is/are objected to because of the following informalities:  
Claim 21 recite “a fault”, it should be “the fault”.
Claim 21 recite “a feedback signal”, it should be “the feedback signal”
 Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “a memory decoder including multiple stages …. at least one stage of the multiple stages includes an integrated fault detection circuitry, it is inconsistence with Specification [0030], which states “each portion of the decoder circuitry 302-308 may be coupled to a respective integrated fault detection circuit 312-318. 
	In addition, Claim 1 recites “fault detecting logic operably coupled with the memory decoder…”, Fig.2 160, [0021] “The fault detecting logic 160 may generate a fault alarm signal responsive to determining the presence of the fault along the decoder path.” It is unclear whether “an integrated fault detection circuitry” is the same as “fault detecting logic”. In order to further exam on the merits of the claim, the examiner interprets they are the same.

Claim 5 and 6 recite “fault decoder circuitry”, the subject matter is NOT described in the specification. In order to further exam on the merits of the claim, the examiner interprets they are “the memory decoder” in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al., US 2009/0282319, hereinafter No, in view of Hunt,  US3,049,692, hereinafter Hunt.

As per claim 1, No teaches An apparatus, comprising:
a (Fig. 3, [0046] The hierarchical decoder 45 includes multiple decoder stages), and
wherein at least one stage of the multiple stages includes an integrated fault detection circuitry (Fig.3, the controller 44) configured to generate a feedback signal ([0046], outputs soft decision values) indicative of an erred bit detected along a decoding path of the at least one stage;
(Fig. 3, [0046]-[0048], The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination. [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. )
fault detecting logic operably coupled with the memory decoder and configured to receive feedback signals distributed from the multiple stages indicative of a fault along the decoding path. (Fig.3 Controller 44; [0048] The controller 44 controls enabling/disabling of each of the decoder stages 41 to 43 according to whether each decoding is successful.)

No teaches a decoder, but does not explicitly teaches a memory decoder, Hunt teaches a memory decoder (Fig.2, 8).
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No to incorporate the teaching a memory decoder of Hunt in order to in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

As per claim14, No teaches A method of detecting fault within a memory device, the method comprising:
decoding an input signal via a multiple stages in a decoding path to generate a select signal from an input address signal; (Fig. 3, [0046] The hierarchical decoder 45 includes multiple decoder stages,)
performing fault detecting within at least one of the multiple stages in the decoding path;
generating at least one of a number of feedback signals ([0046], outputs soft decision values) distributed within the multiple stages responsive to the fault detecting; and
 (Fig. 3, [0046]-[0048], The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination. [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. )

transmitting the feedback signals to fault detecting logic (Fig.3 Controller 44) indicative of a fault along the decoding path. (Fig. 3, [0048] The controller 44 controls enabling/disabling of each of the decoder stages 41 to 43 according to whether each decoding is successful.)

No teaches a decoder, but does not explicitly teaches a memory decoder, Hunt teaches a memory decoder (Fig.2, 8).
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No to incorporate the teaching a memory decoder of Hunt in order to in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

As per claim 17, No teaches A method of detecting fault within a memory device, the method comprising:
detecting, via fault detecting logic (Fig.3 Controller 44) for the memory device, a fault along a decoding path 
responsive to at least one of a number of feedback signals ([0046], outputs soft decision values) distributed from integrated fault detection circuitry (Fig.3 Controller 44) located within multiple stages of a (Fig. 3, [0046]-[0048], The hierarchical decoder 45 includes multiple decoder stages…… The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination.
 [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. )

generating a fault alarm signal responsive to detecting the fault.
(Fig.3, [0048] The controller 44 controls enabling/disabling of each of the decoder stages 41 to 43 according to whether each decoding is successful.)

No teaches a decoder, but does not explicitly teaches a memory decoder, Hunt teaches a memory decoder (Fig.2, 8).
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No to incorporate the teaching a memory decoder of Hunt in order to in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

As per claim 3, No-Hunt teaches The apparatus as applied above in claim 2, Hunt further teaches further comprising a global encoder configured to receive an output from the at least one global decoder and generate a replica input address signal. (Hunt, Fig.1, 14; 2:48-53, However, additional cores are placed in fixed configuration, to be described hereinafter, along such conductors 50 10 and lie in a plane 14, called the X encoding plane ("a global encoder"), in that its function is to invert the decoder signals appearing in conductors 10 and duplicate the original address in the address register 2 ("a replica").

As per claim 4, No-Hunt teaches The apparatus as applied above in claim 3, Hunt further teaches wherein the fault detecting logic is configured to compare the replica input address signal and the input address signal to determine the fault is present.
(Hunt, Fig.1, 1:69-2:03: This address assumed by the additional cores is compared in a suitable comparison circuit with the original address of the memory register to check for errors; the failure of the assumed address in the additional cores to jibe with the original address of the memory register will yield a signal in an output circuit coupled to such comparison circuit, and an alarm or appropriate indicating device will become operative.)

As per claim 5, No-Hunt teaches The apparatus as applied above in claim 3, Hunt further teaches wherein the at least one local decoder is configured to perform an internal comparison of each bit of its decoder output path with another bit within fault decoder circuitry coupled to the at least one local decoder (Hunt, Fig.2; 2:56-62, The address of register 2 is compared with the address of register 18 in a comparing circuit 20 , said comparing circuit being adapted to make a bit by bit comparison of the address of the original register 2 …; 4:17-19.)

   wherein the at least one row decoder is configured to perform an internal comparison of each bit of its decoder output path with another bit within fault decoder circuitry coupled to the at least one row decoder. (Hunt, Fig.2; 2:56-62; 4:17-19.)

As per claim 7, No-Hunt teaches The apparatus as applied above in claim 1, Hunt further teaches wherein the apparatus is a memory device (Fig. 1).

As per claim 9, No-Hunt teaches The apparatus as applied above in claim 1, Hunt further teaches wherein the memory decoder is a row decoder (Fig. 2, The decoder 8, Memory cell block).

As per claim 10, No-Hunt teaches The apparatus as applied above in claim 1, Hunt further teaches wherein the memory decoder is a column decoder. (Fig. 2, The decoder 8, Memory cell block).

As per claim 11, No-Hunt teaches The apparatus as applied above in claim 1, Hunt further teaches further comprising a microcontroller (Fig.1, 21 Alarm) coupled with a memory device.

 wherein the microcontroller includes the fault detecting logic and the memory device includes the memory decoder. (Fig.1) 

As per claim 13, No-Hunt teaches The apparatus as applied above in claim 11, Hunt further teaches wherein the memory device includes both the fault detecting logic and the memory decoder. (Fig.1) 

As per claim 15, No-Hunt teaches The method as applied above in claim 14, Hunt further teaches comprising receiving the feedback signals at the fault detecting logic located within the memory device. (Fig.1) 

As per claim 16, No-Hunt teaches The method as applied above in claim 14, Hunt further teaches  further comprising receiving the feedback signals at the fault detecting logic located within a microcontroller operably coupled with the memory device. (Fig.1) 

As per claim 18, No-Hunt teaches The method as applied above in claim 17, Hunt further teaches further comprising  receiving the feedback signals at the fault detecting logic located within a device external to the memory device. (Fig.1) 

further comprising receiving the feedback signals at the fault detecting logic located internally to the memory device. (Fig.1) 

As per claim 20, No-Hunt teaches The method as applied above in claim 17, Hunt further teaches further comprising generating the feedback signals within at least one of a row decoder or a column decoder operably coupled to a memory array of the memory device. (Fig.2) 

As per claim 21, No-Hunt teaches The apparatus as applied above in claim 1, No further teaches 
wherein the fault detecting logic is further configured to associate a fault with a given stage of the multiple stages responsive to a feedback signal received from the given stage. (Fig.3, [0048] when the soft decision level determination circuit 25 determines a 2-bit soft decision level in response to the control signal SCT and outputs 4-level soft decision values as a result of the soft decision, each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al., US 2009/0282319, hereinafter No, in view of Hunt,  US3,049,692, hereinafter Hunt, in further view of Fontana et al., US 20120243344 , hereinafter Fontana.


 wherein the memory decoder includes at least one global decoder, at least one local decoder, and at least one row decoder. 
Fontana teaches
wherein the memory decoder includes at least one global decoder, at least one local decoder, and at least one row decoder. 
(Fontana, Fig.6,  [0051] The address bus 644 applies row address signals to a row decoder 660 and column address signals to a global column decoder 664 and local column decoders)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No-Hunt to incorporate the teaching global, local and row decoder of Fontana in order to in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lutzker, US 3,657,700, discloses An adaptively coded forward error correcting data communications system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/           Examiner, Art Unit 2111   
/APRIL Y BLAIR/           Supervisory Patent Examiner, Art Unit 2111